DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 07/28/2020, has been entered.

     Claims 3-13, 15-23,25-30, 33, 37, 38, 42-44, 46-88, 91-93, 95-111, 113 and 116-159 have been canceled.

     Claims 1, 14, 31, 32, 39, 45, 89, 90, 94, 112, 114 and 115 have been amended.

     Claim 160 has been added.

      Claims 1, 2, 14, 24, 31, 32, 34-36, 39-41, 45, 89, 90, 94, 112, 114-115 and 160 are pending.

       Claims 1, 2, 14, -24, 31, 32, 34-36, 39-41, 45, 89, 90, 94, 112, 114-115 and 160 are currently under Election of Species set forth herein.

3.  Species Election

     The claims are not a contribution over the prior art as set forth in the Written Opinion of the International Searching Authority for the corresponding PCT/US18/45680, (02/14/2019) filed 02/7/2020, in the instant application.
     See entire document, including Box No. V, Statement , Citations and Explanations, Supplemental Box.

     This application contains claims directed to more than one species of the generic invention.  
     These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.           

     The species are as follows: 

      A)  Applicant is required to elect a specific method by defining the steps and ingredients 
            (e.g., administering, killing, disabling, depleting, enhancing, treating, etc.). 

             It is acknowledged that these steps may be overlapping, including differences based 
             upon the election of other species herein.

       B) Applicant is required to elect a specific species of the anti-TREM1 antibody, by defining 
            the structures, modifications, activities (e.g., ADCC /CDC /ADCP, Fc modifications, 
            afucosylated / not fucosylated, antagonistic, agonistic, enhances immune response ).

       C)  Applicant is required to elect a species of TREM1+ myeloid cells (see claim 24).

       D)  Applicant is required to a species of cancer (e.g., see solid/liquid, renal, melanoma, etc.)  
             (e.g., see claims 32/34) (also see pages 46-49 of the specification.

       E) Applicant is required to elected whether the method comprises OR does NOT comprise 
            additional immunotherapy
            AND, 
            if the methods comprise further additional immunotherapy, 
            applicant is required a specific species (or combination thereof ) additional 
            immunotherapy disclosed in Combination Therapies on pages 49-51 of the specification.
 
         F)   Applicant is required whether the methods further comprise determining the presence 
                of TREM1+  myeloid cells (e.g., see claims 160) 
                OR does NOT further comprise determining the presence
                AND
                if applicant is elected further determining the presence
                 then applicant is required to elected nucleic assay or a protein assay. 

4.  The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for reasons stated above.

     Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

     Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

5.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    


     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
September 10, 2021